This appeal is prosecuted by case-made to have reviewed a decision of the district court of Grant county. The suit was brought by the county commissioners against John Huntington, a former county commissioner, and certain persons as sureties on his official bond, to recover sums of money which it is alleged had been received by defendant out of the county treasury illegally and without authority of law, while he was serving as such county commissioner. The petition *Page 277 
contains eight counts. The first seeks to recover a sum allowed defendant to cover the expenses of a trip to Guthrie and looking after the poor farm, amounting to $41.75; the second for moving records and attending to the renting of county offices, in the sum of $25; the third for bridge work in excess of the sum allowed to be drawn for this purpose by law, and amounting to $120; the fourth for renting a courthouse and services in buying a poor farm, in the sum of $76.49; the fifth for 25 days' work and expenses connected with certain ditch work and amounting to $75; the sixth for looking after county poor farm, ordering an orchard, the expense of car fare and meals, etc., amounting to $85; the seventh for car fare, $84, board, lodging, and expenses, $266, for looking after construction of courthouse and jail, amounting to the total sum of $350; the eighth charged him with receiving $476.45, as salary under the law passed in 1908, over and above the amount of salary allowed by law when he entered into the office in November, 1907. The defendants demurred to the petition, and to each of the counts thereof, and the same was overruled by the court. Thereupon the defendants filed an answer, answering separately the various counts of the petition. To this answer the plaintiff interposed a demurrer to each of the separate paragraphs of the answer, and this was sustained by the court as to the first, second, third, fourth, and seventh paragraphs of the answer; it was sustained in part and overruled in part as to the sixth paragraph, and overruled as to the fifth and eighth. Upon the sustaining of the demurrer to the several paragraphs of the answer, the defendants refused to plead further, were allowed their exceptions, and appeal to this court. The plaintiff excepted to the action of the court in overruling the demurrer to the fifth and eighth paragraphs of the answer, but has not brought the question up for review by cross-appeal. Final judgment was entered in the case against the defendants in the sum of $653.24.
This is one of a series of cases brought against the various county officers of Grant county and appealed to this court.Orendorff v. Board of Commissioners, ante, 144 P. 383, andHamilton *Page 278 et al. v. Board of Commissioners, post, were suits against the other two county commissioners during the same period. The suitAnderson v. Board of Commissioners, ante, 143 P. 1145, is a suit against the county treasurer. Zeigler v. Board ofCommissioners, post, 144 P. 381, is a suit against the county clerk, and the last-named case is the same in all respects, and presents the same state of the record and involves the same questions of law involved in the instant case; and we do not think it profitable or necessary to go over again the ground so fully covered in the opinion in that case, in which the syllabus is as follows:
"1. A county officer, who has presented to the board of commissioners claims not specifically authorized by law and had the same allowed and paid, is liable to the county for the amount of such claims, although no appeal was taken from the action of the board in allowing the same.
"2. Before a county officer can rightfully draw money from the county treasury, either for salary, fees, expenses, or extra compensation, he must be able to point to some constitutional or statutory provision or some lawful contract, either express or implied, that justifies his claim to such money."
The law, thus announced, is just as applicable here as it was in that case, and, without repeating the reasoning therein contained, it follows that the case should be in all things affirmed.
By the Court: It is so ordered. *Page 279